      Case 2:20-cv-01111-KOB-SGC Document 7 Filed 05/06/21 Page 1 of 2                      FILED
                                                                                   2021 May-06 PM 02:57
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 ANTONIO DEBRUCE,                            )
                                             )
       Plaintiff,                            )
                                             )
 v.                                          ) Case No. 2:20-cv-01111-KOB-SGC
                                             )
 S. PRICE, et al.,                           )
                                             )
       Defendants.                           )




                           MEMORANDUM OPINION
      The magistrate judge entered a report on April 13, 2021, recommending that

the court dismiss this action without prejudice for failing to state a claim upon which

relief can be granted pursuant to 28 U.S.C. § 1915A(b). (Doc. 6). Although advised

of his right to file specific written objections within fourteen days, the plaintiff has

not submitted objections, or any other response, within the prescribed time.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS the recommendation.                Therefore, in

accordance with 28 U.S.C. § 1915A(b), the court will dismiss the plaintiff’s claims

without prejudice for failing to state a claim upon which relief can be granted.

      The court will enter a separate Final Order.
Case 2:20-cv-01111-KOB-SGC Document 7 Filed 05/06/21 Page 2 of 2




DONE and ORDERED this 6th day of May, 2021.




                             ____________________________________
                             KARON OWEN BOWDRE
                             UNITED STATES DISTRICT JUDGE




                               2
